Citation Nr: 0023286	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  99-06 438A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a compensable evaluation for the residuals 
of right fifth metacarpal head fracture.

2.  Entitlement to a compensable evaluation for granulomatous 
lung disease with calcified perihilar nodes and calcified 
granulomas.

3.  Entitlement to a 10 percent evaluation based on multiple, 
noncompensable, service-connected disabilities.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel

INTRODUCTION

The veteran had active service from October 1984 to May 1985.  
This appeal arises from a rating decision of the Jackson, 
Alabama Department of Veterans Affairs (VA) Regional Office 
(RO), that denied entitlement to compensable evaluations for 
the residuals of right fifth metacarpal head fracture and 
granulomatous lung disease with calcified perihilar nodes and 
calcified granulomas; and which denied entitlement to a 10 
percent evaluation based on multiple, noncompensable, 
service-connected disabilities.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The veteran's service-connected residuals of right fifth 
metacarpal head fracture are currently asymptomatic.

3.  The veteran's service-connected granulomatous lung 
disease with calcified perihilar nodes and calcified 
granulomas is currently inactive and asymptomatic.

4.  No competent medical evidence has been presented to show 
that any symptoms of the veteran's service-connected 
disabilities adversely affect his employability.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for the 
residuals of right fifth metacarpal head fracture are not 
met.  38 U.S.C.A. § 1155, 5107 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.321, 4.1, 4.3, 4.7, 4.31, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5299-5227 (1999).

2.  The criteria for a compensable evaluation for 
granulomatous lung disease with calcified perihilar nodes and 
calcified granulomas are not met.  38 U.S.C.A. § 1155, 5107 
(West 1991 & Supp. 2000); 38 C.F.R. § 4.97, Diagnostic Codes 
6820, 6824, 6825 to 6833, 6834 to 6839, and 6840 to 6845 
(1999).

3.  The criteria for a 10 percent evaluation based on 
multiple, noncompensable service connected disabilities are 
not met.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.324 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Increased Evaluations for Right Finger and 
Lung Disabilities

The veteran has presented a well-grounded claim for a higher 
initial evaluation for his service-connected right finger and 
lung disabilities within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); see Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).

The Board notes that the veteran has failed to report for a 
hearing and scheduled VA examinations.

In his substantive appeal, VA Form 9 submitted in April 1999, 
the veteran indicated he wished a hearing before a member of 
the Board and that he would appear personally before a member 
of the Board at the local RO.  In addition, he stated that he 
had not received notice of the examinations, and provided his 
correct address.  In May 1999, the veteran indicated he would 
accept a hearing before a local hearing officer at the RO in 
lieu of a Travel Board hearing.  The RO scheduled a hearing 
in March 2000 and sent the veteran notice at his last known 
address.  A handwritten note in the claims file shows that 
the veteran failed to report for his hearing.  Similarly, the 
RO scheduled the veteran for examinations in October 1999.  
The veteran failed to report.  A handwritten note in the 
claims file indicates that the examinations should be 
rescheduled, as the hospital did not have the veteran's 
correct address.  Examinations were again scheduled in 
December 1999 and January 2000.  Again, the veteran failed to 
report.

The claims file does not show that the notices-either of the 
hearing or of the examinations-were returned as 
undeliverable.  The claims file reflects no communication 
from the veteran explaining his failure to report to either 
the hearing or his scheduled examinations.  And the veteran's 
representative indicated in March and May 2000 that efforts 
to find the veteran met with no success.  The Board reminds 
the veteran that "[t]he duty to assist is not always a one-
way street.  If a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Moreover, the veteran is advised that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(1999).

The facts relevant to these issues on appeal have been 
properly developed to the extent possible, as described 
above.  The Board finds that the statutory obligation of the 
VA to assist the veteran in the development of his claims has 
been satisfied.  38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991 & Supp. 
1999); 38 C.F.R. Part 4.  Separate diagnostic codes identify 
the various disabilities.

Service connection for the residuals of right fifth 
metacarpal head fracture was originally granted by the RO in 
a March 1988 rating decision.  A noncompensable evaluation 
was assigned, effective in January 1988.  Service connection 
for granulomatous lung disease with calcified perihilar nodes 
and calcified granulomas was originally granted in a May 1989 
rating decision, pursuant to an April 1989 Board decision.  A 
noncompensable evaluation was assigned, effective in May 
1985.  These evaluations have been confirmed and continued to 
the present.

The veteran has appealed the noncompensable evaluations.  He 
avers that he experiences episodes of lung disease.  He 
further argues that his service-connected right finger 
disability has worsened.

Right Finger Disability

The current noncompensable evaluation for residuals of right 
fifth metacarpal head fracture was assigned under Diagnostic 
Code 5299-5227, for a disability of the finger evaluated 
analogous to ankylosis of the finger.  See 38 C.F.R. § 4.27 
(1999).  A compensable evaluation is not afforded by this 
diagnostic code.  However, a note following it indicates that 
extremely unfavorable ankylosis is to be rated as amputation 
of the finger under Diagnostic Codes 5152 through 5156.  
These diagnostic codes pertain to the individual fingers and 
afford compensable evaluations that vary depending on the 
finger involved and whether it is on the major or minor hand.

However, the medical evidence does not show that the 
veteran's right fifth finger is impaired to a level 
comparable to unfavorable ankylosis.  Rather, the medical 
evidence does not establish that the veteran's finger is 
ankylosed at all, either favorably or unfavorably.  VA 
treatment records dated from March 1997 through November 1998 
reflect no complaints of or treatment for the veteran's right 
fifth finger whatsoever.  Hence, the claims file contains no 
medical findings concerning the veteran's service-connected 
right finger.  Moreover, the veteran has not averred that he 
exhibits any manifestations of this disability.

There is no medical evidence establishing that the veteran 
exhibits symptoms attributable to his service connected 
residuals of right fifth metacarpal head fracture.  As noted 
above, the veteran repeatedly failed to report for scheduled 
examinations which could have provided this evidence.

After consideration of the evidence, the Board finds that the 
veteran's residuals of right fifth metacarpal head fracture 
are asymptomatic.  Thus a compensable evaluation under 
Diagnostic Code 5227 or Diagnostic Codes 5152 through 5156 is 
not warranted. 

Lung Disability

The noncompensable evaluation for the veteran's service-
connected lung disability was assigned under Diagnostic Code 
6899-6808, which contemplated a nontuberculous disease 
evaluated analogous to unspecified mycosis of the lung.  See 
38 C.F.R. § 4.27 (1999), 4.97, Diagnostic Code 6899-6808 
(1996-7).  The regulations concerning evaluation of the 
respiratory system, including Diagnostic Code 6808, were 
revised, effective October 7, 1996.  See 61 Fed. Reg. 46720 
(Sept. 5, 1996).  The veteran's claim for increase was 
received after the effective date of the new regulations.  
Yet, the RO did not assign a new diagnostic code in the 
January 1999 rating decision.  Notwithstanding, the RO 
evaluated the veteran's disability under the new criteria in 
the March 1999 statement of the case, giving notice of the 
requirements for a compensable evaluation under Diagnostic 
Codes 6820 and 6824.  Hence, the veteran is not prejudiced by 
consideration of his lung disability under the new criteria.

Diagnostic Code 6820 governs the evaluation of benign 
neoplasm of any specified part of the respiratory system, and 
directs that they be evaluated using an appropriate 
respiratory analogy.

Diagnostic Code 6824 governs chronic lung abscesses, and 
gives a general rating formula which directs that active 
infection with systemic symptoms such as fever, night sweats, 
weight loss, or hemoptysis should be evaluated as 100 percent 
disabling.  Other specific findings should be rated as 
residuals of interstitial lung disease, restrictive lung 
disease, or, when obstructive lung disease is the major 
residual, as chronic bronchitis (Diagnostic Code 6600).

Interstitial lung disease is evaluated according to a general 
rating formula, which affords a compensable, 10 percent, 
evaluation for FVC of 75 to 80 percent predicted, or; DLCO 
(SB) of 66 to 80 percent predicted.

Restrictive lung disease is evaluated according to a general 
rating formula, which affords a compensable, 10 percent, 
evaluation for FEV-1 of 71 to 80 percent predicted, or; FEV-
1/FVC of 71 to 80 percent, or; DLCO (SB) 66 to 80 percent 
predicted.  The criteria further provide that the disability 
may be alternatively rated on the primary disorder.  Notes 
following the general rating formula state that (1) a 100 
percent rating shall be assigned for pleurisy with empyema, 
with or without pleurocutaneous fistula, until resolved; (2) 
following episodes of total spontaneous pneumothorax, a 
rating of 100 percent shall be assigned as of the date of 
hospital admission and shall continue for three months from 
the first day of the month after hospital discharge; and (3) 
gunshot wounds of the pleural cavity with bullet or missile 
retained in lung, pain or discomfort on exertion, or with 
scattered rales or some limitation of excursion of diaphragm 
or of lower chest expansion shall be rated at least 20 
percent disabling with disabling injuries of shoulder girdle 
muscles rated separately.

Diagnostic Code 6600 directs that a compensable evaluation 
will be afforded for FEV-1 of 71 to 80 percent predicted, or; 
FEV-1/FVC of 71 to 80 percent, or; DLCO (SB) 66 to 80 percent 
predicted.

Finally, mycotic lung disease, under which diagnostic code 
the veteran's lung disability was initially evaluated by 
analogy, is rated under a general rating formula which 
affords a compensable, 30 percent, evaluation for chronic 
pulmonary mycosis with minimal symptoms such as occasional 
minor hemoptysis or productive cough.  A noncompensable 
evaluation is warranted for healed and inactive mycotic 
lesions that are asymptomatic.

The Board finds that a compensable evaluation is not 
warranted for the veteran's lung disability because his 
condition is asymptomatic.  VA outpatient records dated from 
March 1997 through November 1998 show no treatment for any 
lung disorder.  The records do show treatment for complaints 
of cough with sputum, congestion, and chest wall pain.  
However, the medical evidence shows the conditions were 
diagnosed as upper respiratory infections or viral upper 
respiratory infections, which resolved with treatment.  These 
records further show that the veteran reported a history of 
fungal lung infection, "possibly coccidomycosis."  However, 
the medical evidence simply does not show that any complained 
of or treated symptoms were found to be manifestations of a 
lung disorder other than a respiratory infection.  Rather, 
X-rays taken in March and August 1997 reveal calcified 
nodules throughout the right lung field and calcified hilar 
lymph nodes bilaterally with some probable calcified lymph 
nodes in the subcarinal region.  But the examiners opined 
that these findings represent old, healed granulomatous 
disease.  No evidence of acute pulmonary infiltrates was 
found.

The medical evidence does not show that the veteran has 
recently undergone treatment for or diagnosis of neoplasm in 
any part of the respiratory system, lung abscess, pleurisy, 
pneumothorax; that he has been diagnosed with restrictive or 
obstructive lung disease; or that he is service-connected for 
the residuals of gunshot wounds in his chest.

There is no other medical evidence establishing that the 
veteran exhibits active symptoms of lung disease, or that his 
lung disease is otherwise active and symptomatic.  As noted 
above, the veteran repeatedly failed to report for scheduled 
examinations which could have provided this evidence.

After consideration of the evidence, the Board finds that the 
veteran's granulomatous lung disease with calcified perihilar 
nodes and calcified granulomas is asymptomatic and inactive.  
Thus a compensable evaluation under Diagnostic Codes 6820, 
6824, 6825 through 6833, 6834 through 6839, 6840 through 
6845, or 6600 is not warranted. 

Extra-Schedular Consideration under 38 C.F.R. § 3.321

The foregoing does not preclude the grant of a higher 
evaluation for the veteran's lung and right finger 
disabilities, however.  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of "an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (1999).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board finds no evidence of an exceptional disability 
picture in this case.  The veteran has not required treatment 
for these disabilities.  In addition, the Board cannot find 
medical evidence that the impairment resulting from these 
disabilities, alone, interfere markedly with the veteran's 
employment.  Rather, for the reasons noted above, the Board 
concludes that the impairment resulting from the service 
connected residuals of right fifth metacarpal head fracture 
and granulomatous lung disease with calcified perihilar nodes 
and calcified granulomas are adequately compensated by the 
separate, noncompensable schedular evaluations confirmed and 
continued by this decision.  Therefore, extraschedular 
consideration under 38 C.F.R. § 3.321(b) (1999) is not 
warranted in this case.  See also Bagwell v. Brown, 9 Vet. 
App. 337 (1996).


II.  Entitlement to 10 percent Evaluation Based on Multiple,
Noncompensable, Service Connected Disabilities.

The regulations stipulate that whenever a veteran is 
suffering from two or more separate permanent service-
connected disabilities of such character as clearly to 
interfere with normal employability, even though none of the 
disabilities may be of compensable degree under the rating 
schedule, the rating agency is authorized to apply a 10 
percent rating, but not in combination with any other rating.  
38 C.F.R. § 3.324 (1999).

As noted above, the veteran has appealed the denial of 
entitlement to a 10 percent evaluation based on multiple, 
noncompensable, service-connected disabilities, under 
38 C.F.R. § 3.324.  The veteran is service-connected for the 
residuals of a right fifth metacarpal head fracture and 
granulomatous lung disease with calcified perihilar nodes and 
calcified granulomas, both of which are evaluated as zero 
percent disabling.  Thus, the Board notes, initially, that 
the veteran's claim is well grounded within the meaning of 38 
U.S.C.A. § 5107.  As above noted, the veteran has requested, 
and been scheduled, a hearing before a local hearing officer 
at the RO and VA examinations.  He has failed to report for 
all of these appointments, despite having been given notice.  
The veteran has not alleged that any other records of 
probative value that may be obtained, and which have not 
already been associated with his claims folder, are 
available.  Accordingly, the Board finds that all relevant 
facts have been properly developed and the duty to assist 
him, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), has 
been satisfied and that all relevant facts have been properly 
developed for this appeal.

As recounted above, the medical evidence of record 
demonstrates that the veteran's right finger and lung 
disabilities are, essentially, asymptomatic.  The most recent 
medical evidence of record the VA treatment records, dated 
from March 1997 through November 1998, document treatment for 
upper respiratory infections, nasal and chest conditions, and 
chest pain that were not found to be related to either of the 
veteran's service connected disabilities.  Similarly, these 
records reflect no complaints of, treatment for, or findings 
of right finger or lung impairment.  Again, as noted above, 
the veteran repeatedly failed to report for examinations 
which could have provided additional medical findings. 

Upon consideration of all the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
grant of a 10 percent evaluation for multiple, 
noncompensable, service-connected disabilities.  The record 
simply does not reflect that the veteran's service-connected 
residuals of right fifth metacarpal head fracture and 
granulomatous lung disease with calcified perihilar nodes and 
calcified granulomas interfere with his employment.  Rather, 
the medical evidence demonstrates, essentially, no current 
symptomatology from these conditions.



ORDER

Entitlement to compensable evaluations for the residuals of 
right fifth metacarpal head fracture and granulomatous lung 
disease with calcified perihilar nodes and calcified 
granulomas is denied.

Entitlement to a 10 percent evaluation based on multiple, 
noncompensable, service connected disabilities is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

